Citation Nr: 0302591	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a deviated septum 
and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board initiated evidentiary development of the issues on 
appeal and that the action taken by the Board has been 
accomplished to the extent possible.  The case is now ready 
for appellate review.

The Board further notes that while it has determined that the 
evidence supports the grant of service connection for left 
ear hearing loss, the October 2002 Department of Veterans 
Affairs (VA) examiner opined that the veteran had tinnitus 
and right ear hearing loss that were also related to active 
service.  However, the Board finds that it does not currently 
have jurisdiction over claims for service connection for 
right ear hearing loss and tinnitus.  Consequently, these 
claims are referred to the regional office (RO) for 
appropriate adjudication.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is related to active 
service.

2.  The veteran's chondromalacia of the right knee with 
degenerative joint disease (DJD) is related to active 
service.

3.  The veteran's headaches are not related to active 
service.

4.  The veteran does not have a psychiatric disability that 
is related to active service. 

5.  The veteran's deviated nasal septum and rhinitis are 
related to active service.


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  The veteran's chondromalacia of the right knee with DJD 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran's headaches were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  The veteran does not have a psychiatric disability that 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

5.  The veteran's deviated nasal septum and rhinitis were 
incurred in active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).






\
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran was afforded multiple examinations to 
ascertain the nature and etiology of his claimed 
disabilities, and he was given an opportunity to submit 
evidence in response to the results of those examinations 
(the response of the veteran's representative noted the new 
evidence in support of some of the claims but did not 
specifically mention the opinions that were against the 
remaining claims).  In addition, in light of the Board's 
actions in providing appropriate examinations and opinions, 
and the earlier June and July 1999 statements of the case, 
May 2001 correspondence, and August and December 2001 
supplemental statements of the case, the veteran has been 
advised of the steps that were being taken by the VA to 
develop his claims and therefore the action that he could 
take to supplement those steps.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the veteran has been advised 
of the applicable law and regulations, and there is no 
indication that there are any outstanding relevant records or 
documents that have not already been obtained or that are not 
adequately addressed in documents that are contained in the 
claims file.  Finally, with respect to the issues of 
entitlement to service connection for left ear hearing loss, 
a right knee disorder, and a deviated nasal septum and 
rhinitis, as a result of the Board's decision to grant these 
claims, any failure to notify and/or develop these claims can 
not be considered prejudicial to the veteran.  Accordingly, 
the Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

In addition, when a veteran served 90 days or more during a 
period of war and psychosis, organic diseases of the nervous 
system, or arthritis become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307, 3.309 (2002).

With respect to the claim seeking service connection for 
hearing loss in the left ear, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2002), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Service medical records reflect that the veteran was treated 
for headaches in March 1969.  At this time, he reported being 
involved in an auto accident 5 years earlier, and that since 
the accident, he had been having recurrent episodes of 
headaches.  His current headache had reportedly lasted one 
week, and the episode prior to that was over a year earlier.  
The impression was headache of unknown etiology.  Dizziness 
and headaches were again noted in April 1969, with the 
veteran giving a history of tension headaches since 1963.  
The veteran further indicated that he had been getting some 
relief with Darvon, that he experienced the headaches at the 
rate of one every two days, and that since the accident 5 
years earlier, he had headaches accompanying blackout spells.  
He denied a history of migraines.

Service medical records further reflect that in May 1969, the 
veteran sustained an injury from a broomstick.  Apparently, 
as the veteran was putting the broom away, it bounced back 
and struck the veteran in the face.  In October 1969, the 
veteran was again treated for dizzy spells and his history 
included intermittent headaches.  The impression was 
cephalalgia of unknown etiology.  At this time, the veteran 
was referred for further evaluation, and the veteran 
described his headaches as occurring suddenly and with marked 
severity.  They were also noted to be frontal in location, 
were associated with photophobia, blurred vision and 
"circles" before his eyes, and the examining physician 
commented that the type of symptoms as described by the 
veteran were most compatible with migraine except for the 
sudden severe onset.  The veteran complained of additional 
headaches in January 1970, and left ear soreness in February 
1970.  

In April 1970, the veteran complained of loss of hearing in 
the left ear and audiometric examination was indicated to 
reveal zero hearing in the left ear.  The impression was that 
it was doubtful that the veteran had left ear hearing loss to 
the degree found on audiogram and a repeat audiogram was 
suggested.  In May 1970, the veteran continued to complain of 
total deafness in the left ear, and repeat audiogram 
indicated flat curve on the left and a decrease on the right.  

In May 1970, the veteran also complained of a yearlong 
history of occipital headaches which were occasionally 
associated with blurred vision but no other symptoms.  The 
impression was chronic headaches.  On further referral to the 
same examiner who examined the veteran in October 1969, it 
was noted that it had been the impression of the examiner 
that the veteran had been suffering from migraine headaches.  
It was noted that the veteran had been free of headaches 
until three weeks earlier.  Later in May 1970, there was a 
history of two migraine headaches over the previous weekend.

In July 1970, the veteran's complaints included depression 
and anxiety and it was noted that the veteran was having 
difficulty in recent months with adjustment to the Navy, and 
that he was concerned about his increasing anxiety, 
frustration and irritability.  In August 1970, it was 
indicated that from a neuropsychiatric standpoint, the 
veteran was fit for duty.  

In October 1970, the veteran was treated for a head cold with 
sinus drainage, and sinus drainage was again noted in January 
1971.  In October 1971, the veteran again complained of 
dizziness and headaches.  The veteran further noted that he 
had experienced three syncopal episodes per year since his 
auto accident prior to service in 1962 and that he also had 
bitemporal headaches.  The impression was possible vasovagal 
syncope.

Service medical examination in October 1971 indicated that 
neurological and psychiatric evaluation in addition to 
evaluation of the head, nose, sinuses, and extremities 
revealed negative findings.  Audiometric evaluation at this 
time indicated hearing thresholds on the right of 15, 5, 25, 
15 and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, and on the left of 15, 5, 0, 5, and 15 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

In November 1971, it was noted that the veteran sustained a 
football injury to the right knee three days earlier and that 
there was now pain and tenderness in the medial aspect of the 
right knee joint.  The impression was rule out torn medial 
meniscus.  In December 1971, the diagnosis was sprained right 
knee.

In July 1984, the veteran sought service connection for 
residuals from the in-service incident when he was struck in 
the face by a broom.

Private medical records from Dr. W. reflects complaints of 
dizziness and/or headaches in July 1973, March 1985, November 
1990, and October 1991.

A private medical record from March 1994 reflects that 
examination revealed a mild inferior turbinate hypertrophy 
bilaterally and a mild left inferior septal deviation.  

In July 1998, the veteran sought service connection for left 
ear hearing loss, arthritis of the right knee, migraines, 
depression/anxiety, and an increased evaluation for his 
service-connected eye injury.

VA neurological examination in September 1998 revealed a 
diagnosis of muscle contraction headaches.  

VA mental disorders examination in October 1998 revealed the 
veteran's history of being treated during the service for 
depression sometime between 1969 and 1971.  The examiner 
concluded that while the veteran did not meet the criteria 
for PTSD, he did meet the criteria for major depression, and 
that if service records could be found to corroborate that he 
was depressed in 1969 to 1971, and that he sought mental 
health care, then this was definitely a service-connected 
diagnosis.

October 1998 VA joints examination revealed a diagnosis of 
mild chondromalacia of the right knee.  X-ray findings of 
narrowing of the medical joint space with osteophyte 
formation were determined to be consistent with DJD.  

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
10
5
35
45

Word recognition was 86 percent in the right ear and of 84 in 
the left ear, and pure tone threshold averages were 15 on the 
right and 23 on the left.  The results were summarized to 
reveal mild bilateral sensorineural hearing loss, with the 
left slightly worse than the right, secondary to noise 
exposure.

A private operative report from July 1999 reflects that the 
veteran underwent arthroscopic surgery at this time for a 
right torn medical meniscus with DJD.

At the veteran's personal hearing in September 1999, the 
veteran testified about his in-service eye injury and that he 
recalled some blackening in the area of the nose (transcript 
(T.) at p. 2).  He also indicated that after service there 
was a diagnosis of an old deviated septum (T. at p. 3).  He 
further indicated that he had recently undergone arthroscopic 
right knee surgery for arthritis in the knee (T. at p. 3).  
The veteran continued to suffer from migraine headaches which 
he believed began in the service (T. at p. 4).  He also 
continued to suffer from left ear hearing loss but denied any 
treatment for anxiety and depression (T. at p. 5).

VA neurological examination in October 1999 revealed the 
veteran's complaints of headaches occurring three to four 
times a week suddenly without an aura and located 
bitemporally.  There was also blurred vision and dots, but no 
neurological symptoms, and the diagnosis was tension 
headaches.

VA nasal examination in October 1999 indicated nasoseptal 
deviation that created approximately a 40 percent 
obstruction, and the assessment was nasoseptal deviation and 
rhinitis.

VA joints examination of the right knee in October 1999 
indicated four well-healed arthroscopic incisions and 
moderate diffuse swelling, warmth and tenderness, mild medial 
laxity and instability, and mild to moderate crepitus.  The 
diagnosis included chondromalacia and DJD of the right knee.



On the authorized audiological evaluation in November 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
10
LEFT
20
15
20
35
40

Word recognition was 96 percent in the right ear and 94 in 
the left ear, and pure tone threshold averages were 11 on the 
right and 28 on the left.  The results were summarized to 
reveal mild bilateral sensorineural hearing loss on the left, 
the examiner further noting that it was more likely than not 
that the veteran's decreased hearing was due to a combination 
of the aging process and the veteran's civilian noise 
exposure, as his hearing levels were within normal limits at 
the time of his exit examination.  

VA mental disorders examination in November 1999 revealed 
that the veteran described periodic feelings of depression 
and anxiety when remembering friends from the service.  The 
veteran described his mood as frustrated.  Mental status 
examination otherwise revealed negative findings.  The 
examiner commented that the veteran had some mild anxiety 
symptoms that were situational in nature and that he did not 
meet the criteria for either an anxiety or affective 
disorder.  Review of pertinent service records were found to 
confirm that the veteran was not found to have a diagnosable 
psychiatric disability at that time and did not require 
medications.  It was further noted that the veteran was 
evaluated in service or two occasions by a psychiatrist and 
was found fit for full duty.  This examination resulted in no 
diagnosis.



On the authorized audiological evaluation in February 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
10
20
LEFT
60
55
65
70
65

At the veteran's hearing before a member of the Board in 
November 2000, the veteran testified regarding the broom 
incident in 1970 and his residual nasal problems (T. at pp. 
4-10).  The veteran further noted that he had a lot of 
exposure to noise during the service that resulted in hearing 
loss that continued thereafter (T. at pp. 10-14).  The 
veteran sustained an injury to his right knee in service 
while playing football that required a full leg cast and the 
pain never went away (T. at 15-19).  In 1998, his right knee 
gave way at work and caused him to fall (T. at p. 19).  There 
was a subsequent diagnosis of chondromalacia of the right 
knee with DJD (T. at p. 20).  During service, the veteran was 
also evaluated by a psychiatrist on two occasions based on 
concerns he had about friends going overseas and his 
frustration with life in the military (T. at pp. 24-25).  The 
veteran indicated that he continued to awaken in cold sweats 
based on the loss of friends during service (T. at p. 26).  
He received some treatment for this condition from a Dr. W. 
but noted that he had not sought any such treatment since 
1986 (T. at p. 27).  The veteran began having problems with 
headaches about a year after he entered the service (T. at p. 
31).  The headaches would manifest suddenly and the veteran 
described them as pretty severe (T. at p. 32).  

A May 2001 witness statement from the veteran's spouse 
reflects her familiarity with the veteran's symptoms of 
difficulty hearing, right knee disability, headaches, 
deviated septum, and depression.

A June 2001 witness statement from G. B. reflects that she 
had known the veteran for over one year and that the veteran 
had a hearing problem.  July 2001 statements from the veteran 
children and son-in-law also reflect their familiarity with 
the veteran's symptoms of difficulty hearing, right knee 
disability, headaches, deviated septum, and depression.

VA psychiatric examination in October 2002 revealed the 
examiner's belief that the veteran had been previously 
examined thoroughly in November 1999, and that this 
examination had not uncovered any significant additional 
information.  Since service, the veteran again noted 
transient episodes of anxiety or depression which seemed to 
be situational, and he denied any medication other than 
briefly in the late 1970's or early 1980's.  He further 
described awakening at night in a cold sweat.  He related 
these to nightmares consisting of observing his bloodied 
friends.  It was indicated that the veteran did not have 
symptoms of major depression or a diagnosable anxiety 
disorder such as post-traumatic stress disorder (PTSD).  The 
only diagnosis was nightmare disorder, the examiner 
commenting that he did not see how this presumptive nightmare 
disorder could be service connected.  The examiner went on to 
indicate that presumably the veteran had feelings and dreams 
that were related to men he knew in high school, so he could 
have had the same problem even if he had not served in the 
military.  Furthermore, he had never seen a case like this 
where a nightmare disorder could be related to military 
service in this manner.

VA examination of the right knee in October 2002 revealed the 
veteran's history of injury to the right knee in service and 
a subsequent fall post service in 1998.  X-rays were 
interpreted to reveal old trauma and degenerative arthritis 
and the overall diagnosis was degenerative arthritis of the 
right knee status post surgery and excision of the medial 
meniscus.  The examiner noted that the veteran continued to 
have pain following the incident in service and underwent 
resection of the knee in July 1999, at which time the veteran 
was also determined to have degenerative arthritis.  It was 
the examiner's opinion that it was as likely as not that the 
present knee condition was related to injury in the service.

VA neurological examination in October 2002 revealed the 
veteran's complaints of headaches in service and a very 
detailed account of the symptoms related to the veteran's 
current episodes of headache.  The examiner's impression was 
that the headache pattern the veteran described sounded more 
consistent with muscle contraction headaches, and not 
migraines, and in his opinion, the headaches were not related 
to the veteran's active service.

VA nasal examination in October 2002 revealed the history of 
the broom incident in service including some involvement of 
the right side of the nose.  The examiner believed that at 
the time of this injury there might have been a fracture of 
the adjacent lacrymal bone and frontal process of the maxilla 
causing some narrowing of the right nasal cavity, and the 
rest of the right nasal obstruction was caused by deviation 
of the nasal septum.  The examiner further opined that both 
of these were as likely as not caused by the injury described 
above causing a total of 50 percent of right nasal 
obstruction.  The examiner further commented that the mucosal 
and turbinate hypertrophy on the right side was compensatory 
to the septal deviation and that this could predispose the 
veteran to severe right nasal obstruction whenever he 
suffered from a common cold a few times a year.

On the authorized audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
25
LEFT
20
15
15
35
40

Word recognition was 88 percent in the right ear and 84 in 
the left ear, and pure tone threshold averages were 19 on the 
right and 26 on the left.  The results were summarized to 
reveal fairly symmetrical bilateral high frequency 
sensorineural hearing loss, the examiner further noting that 
given this veteran's history of military noise exposure, it 
was at least as likely as not that the veteran's hearing loss 
originated from his military service. 




II.  Analysis

With respect to the issues of entitlement to service 
connection for chronic headaches and a psychiatric disorder, 
the Board initially finds that the evidence is sufficient to 
establish a current disability, in that there is a current 
diagnosis of muscle contraction headaches and a nightmare 
disorder.  However, it is still necessary that the veteran 
produce evidence that the current disabilities of muscle 
contraction headaches and nightmare disorder are related to 
active service.  Unfortunately, the evidence of record does 
not demonstrate that either muscle contraction headaches or a 
nightmare disorder are related to the veteran's service.  
Instead, the preponderance of the evidence demonstrates that 
the veteran's headaches have not been found to be associated 
with a chronic headache disorder incurred or aggravated 
during service, and that his nightmare disorder is also not 
related to service.

More specifically, as was noted above, the October 2002 VA 
neurological examiner reviewed the veteran's claims file and 
examined the veteran, and concluded that the headache pattern 
was more consistent with muscle contraction headaches, and 
not migraines.  Accordingly, he concluded that the currently 
described headaches were not related to active service.  
Similarly, a previous VA examiner diagnosed tension headaches 
in October 1999, and muscle contraction headaches were also 
diagnosed by another VA examiner in September 1998.  In 
addition, the Board notes that while there was an in-service 
diagnosis of migraines, that physician explained that the 
veteran's then-manifested symptoms were most compatible with 
migraine except for the sudden severe onset, and there was 
also an October 1971 in-service diagnoses of possible 
vasovagal syncope.  Thus, it is clear that the service 
diagnosis of migraines was subject to further challenge and 
that, in any event, there is no current diagnosis of migraine 
that is linked to active service, but instead a current 
diagnosis of muscle contraction headaches that is not related 
to service by a specific medical opinion.  Moreover, neither 
the veteran nor his representative have produced any medical 
opinion to the contrary or asserting a relationship between 
any current chronic headache disability and service, or to a 
period of one year following service.  Consequently, the 
Board finds that a preponderance of the evidence is against 
the claim for service connection for chronic headaches, 
including migraine headaches.  

Similarly, with respect to the veteran's claim for service 
connection for a psychiatric disorder, the only currently 
diagnosed psychiatric disorder (identified as a nightmare 
disorder) has also not been related to active military 
service, and this is also supported by the previous VA mental 
disorders examiner who thoroughly examined the veteran and 
concluded that there was no basis to diagnose psychiatric 
disability.  In fact, although the October 1998 VA mental 
disorders examiner found that the veteran's then-manifested 
symptoms did meet the criteria for major depression, the 
examiner was only willing to conclude a relationship with 
service if the veteran was found to be depressed in 1969 to 
1971, and the Board finds that the evaluation of the 
veteran's complaints of depression and anxiety in July 1970 
did not result in a diagnosis of disability associated with 
his depression or anxiety but rather in an August 1970 
finding that from a neuropsychiatric standpoint, the veteran 
was fit for duty.  Thus, as was the case with the veteran's 
muscle contraction headaches, there is no current diagnosis 
of psychiatric disability that is linked to active service.  
Instead, there is a current diagnosis of a nightmare disorder 
that is not related to service by a specific medical opinion.  
Moreover, neither the veteran nor his representative have 
produced any medical opinion to the contrary or that assert a 
relationship between any current psychiatric disability and 
service, or to a period of one year following service.  
Consequently, the Board also finds that a preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder, including a nightmare disorder.  

However, with respect to the veteran's claims for service 
connection for left ear hearing loss, chondromalacia of the 
right knee with DJD, and deviated nasal septum and rhinitis, 
the Board finds that such disabilities are both consistent 
with complaints and injuries in service and are related to 
that service based on the medical opinion of recent VA 
medical examiners, who specifically opined that it was more 
likely than not that that the veteran's loss of hearing was 
due to noise exposure in the military, that his 
chondromalacia of the right knee with DJD was related to 
injury in the service, and that the veteran's deviated nasal 
septum and rhinitis (the examiner did not specifically 
mention rhinitis, however his comments clearly imply that the 
obstruction associated with the deviated septum and 
hypertrophy would likely lead to greater symptomatology and 
there is an assessment in October 1999 that included 
rhinitis) were likely caused by the broom incident in the 
service.  In addition, the Board is satisfied that the 
medical evidence reflects current findings of disability 
associated with left ear hearing, the veteran's right knee, 
and the veteran's deviated nasal septum mucosal and turbinate 
hypertrophy.  Accordingly, giving the veteran the benefit of 
the doubt, the Board finds that there is medical evidence of 
current left ear hearing loss, chondromalacia of the right 
knee with DJD, and deviated nasal septum and rhinitis, that 
these disorders have been related to service by largely 
uncontradicted medical evidence, and that service connection 
for such disorders is therefore warranted.


ORDER

The claims for service connection for left ear hearing loss, 
chondromalacia of the right knee with DJD, and deviated nasal 
septum and rhinitis, are granted.

The claims for service connection for chronic headaches and a 
psychiatric disorder are denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

